DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 27 December 2021 has been entered.  
Although the Applicant’s arguments dated 31 March 2022 were fully considered as to why the recent claim amendments do not represent new matter (see pages 1-2), the examiner was not persuaded.  Therefore, grounds for a new matter rejection under 35 USC 112(a) have been introduced in this present Office action based on the Applicant’s amendments.
Applicant’s amendments have overcome the 35 USC 112(b) rejection.  The 35 USC 112(b) rejection has been withdrawn.  
Applicant’s arguments, see pages 2-4, filed 31 March 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  However, after completing an updated search, additional references were found, which teach the amended portions of the claim.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 27 December 2021, the status of the claims is as follows: Claim 1 has been amended.
Claim 1 is pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “bending a band of a length corresponding to the circumference of the ring to form a ring, wherein a V-Shaped offset lies in a flat plane of the band prior to the bending, and the bending of the band changes the band to a cylindrical ring with a circumferential surface, wherein the flat plane of the band becomes a curved plane” is not mentioned in the original Specification nor in the original set of claims.  Although the Specification describes that it is known in the art to bend a workpiece (paragraph [0005]), there is no mention in the Specification of bending step, as newly required in the claims.  As a result, by using this claim limitation, the Applicant introduces new matter into the patent application.  While the Applicant claims priority to PCT/EP2017/055542, a review of this application to see if a “bending” step was present also proved unfruitful.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (EP-2889104-A1, referencing official foreign version for drawings and provided English translation for the disclosure) in view of Winzen (DE-19930852-C1, referencing official foreign version for drawings and provided English translation for the disclosure) and Schmitt (US-20100301567-A1).
Cornelissen teaches a method of producing a welded ring (“method for forming a carrier ring,” title), the method comprising: bending wherein a band of a length corresponding to the circumference of the ring is bent to form a ring (“bending the strip into a circular or ring shape, whereby distal ends of the strip are touching,” page 1, line 12) wherein a V-Shaped offset (not explicitly disclosed) lies in a flat plane of the band prior to the bending (fig. 3, step I; construed plane is from left to right in this figure), and the bending of the band changes the band to a cylindrical ring with a circumferential surface (fig. 3, step II; fig. 3, step III shows the formed carrier 13, which is construed as a cylindrical ring), wherein the flat plane of the band becomes a curved plane (in the transition from fig. 3, step 1 to step 2, the construed plane would become curved as the strip 11 is formed into a ring); and welding the curved plane of the band at its ends (“fixing these distal ends of the strip to each other by welding to form the steel carrier ring,” page 1, line 14), from both lateral edges of the ring from the outside inwards (figure 5 shows a weld pattern where two separate welds begin at points S1 and S2 and traverse inwards to points F1 and F2, respectively; also described on page 3, lines 41-58), and wherein the welding is performed in a straight line and such that the weld covers the V- shaped offset (although Cornelissen does not teach a V-shaped offset, Cornelissen teaches a weld covering the gap between the two distal ends of the strip such that there is an overlap when the two welds traversing in opposite directions meet as shown in fig. 5, page 3, lines 54-58).  Cornelissen does not explicitly disclose a V-shaped offset, wherein the V-Shaped offset lies in the circumferential surface of the welded ring.		

Cornelissen, figs. 3 and 5

    PNG
    media_image1.png
    676
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    404
    media_image2.png
    Greyscale

	However, in the same field of endeavor of laser weld seams, Winzen teaches a V-shaped offset (fig. 3 shows v-shaped offsets for the piston 1 and the cylindrical bellow wends 14; the zigzag connection shown in fig. 3 is construed as being “v-shaped”).

Winzen, fig. 3

    PNG
    media_image3.png
    572
    374
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distal ends in the invention of Cornelissen to include a zigzag shaped connection, in view of the teachings of Winzen, in order to use a weld seam that deviates from a circumferential direction, for the advantage of lengthening the weld seam so as to reduce the impact load of each individual weld section from high-frequency impact-like or shock-like loads due to the relative movement of the welded parts (Winzen, paragraphs 0006-0008).
Cornelissen/Winzen do not explicitly disclose wherein the V-Shaped offset lies in the circumferential surface of the welded ring.
However, in the same field of endeavor of laser weld seams, Schmitt teaches wherein the V-Shaped offset lies in the circumferential surface of the welded ring (figs. 1A and 1B, weld 10 has a V-shape, which is construed as lying in the circumferential surface of the welded ring).

Schmitt, figs. 1A and 1B

    PNG
    media_image4.png
    259
    448
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cornelissen, to include a V-shaped weld seam that was in the surface of a welded ring, in view of the teachings of Schmitt, by modifying the distal ends, as taught by Cornelissen, such that they were V-shaped, as taught by Schmitt, and had a zigzagged connection, as taught by Winzen, in order to create a seal that extends at least partially perpendicular to a sealing gap, where the seal can withstand a force component due to a “barrel edge,” which is the bottom of the V-shaped weld seam (Schmitt, paragraphs 0016-0017).
Response to Argument
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive. 
On pages 1-2, the Applicant argues that the new amended limitations are understood and understood by those of skill in the art, where the new claim limitation in the amended portion of the claims dated 27 December 2021 is the following:
“..bending a band of a length corresponding to the circumference of the ring to form a ring, wherein a V-Shaped offset lies in a flat plane of the band prior to the bending, and the bending of the band changes the band to a cylindrical ring with a circumferential surface, wherein the flat plane of the band becomes a curved plane..”

	Although the examiner agrees with the Applicant that bending a band to form a cylindrical ring is known in the art (paragraph [0005] of the Specification supports the Applicant’s assertion), respectfully submit that the criteria in the MPEP for what constitutes new matter is more stringent than what is simply known in the art.  Instead, MPEP 2163.07 provides three criteria for what does not constitute new matter—(a) rephrasing, described in section I of MPEP 2163.07; (b) inherent function, theory, or advantage, described in MPEP 2163.07(a); and (c) incorporation by reference, described in 2163.07(b).  Although the inherency section (MPEP 2163.07) provides flexibility for what it is “recognized by persons of ordinary skill,” bending a band to form a ring is not “necessarily present” in the Applicant’s method for producing a welding ring.  For example, the ring could be cut from a piece metal into a circular shape.  In other words, the Specification makes no mention of how the ring is formed, only how the ends of the ring are welded together.
Applicant’s arguments with respect to the 103 rejection that combined Cornelissen and Li have been considered but are moot because the arguments do not apply to the new rejections of Cornelissen combined with Winzen and Schmitt.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ojima et al. (US-5191683-A) describe a tongue shaped hose band.
Cassel et al. (US-20060202480-A1) describe a v-ring insert.
McDaniel et al. (US-20120061076-A1) describe various shapes for tubular collars.
Miessmer (US-10759001-B2) is one of the inventor’s patents.
Selke et al. (WO-2008145546-A1) teach a sealing ring with a V-shaped insert.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/26/2022


/SANG Y PAIK/Primary Examiner, Art Unit 3761